DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 08/20/2021.
Status of claims in the instant application as of 08/20/2021:
Claims 1-6 and 8-19 are pending.
Claims 7 and 20 have been canceled.
No new claim has been added.
Claims 1, 8 and 14 have been amended.
Response to Arguments
Applicant’s amendment to specification filed on 08/20/2021 have been considered and accepted. 
Applicant’s arguments, see the remarks filed on 08/20/2021, with respect to various rejections of claims under 35 USC 103, have been fully considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Allowable Subject Matter
Claims 1-6 and 8-19 are allowed, but they renumbered as claims 1-18.
The following are examiner's statement of reasons for allowance: The following prior arts were yielded during the examination of applicant’s amended claim set filed on 08/20/2021 in response to office action mailed on 05/25/2021. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
Amit et al (PAT: US 10810106  B1): Amit discloses a security and maturity service to generate a security score for an application. A set of data points are obtained, the data points indicating application information for an application. The data points may be associated with a particular axis of a plurality of axes defined by a scoring model. Furthermore, the scoring model may define a score for each axes based at least in part on the data points. A security score for the application may then be determined based at least in part on the score for the plurality of axes.
Pinney Wood et al. (PGPUB: US 20160164905 A1): Pinney Wood discloses cyber threat monitor and control apparatuses, methods and systems (hereinafter "CTMC") determines risk across a global Internet network graph model for various virtual or physical network elements. In one embodiment, the CTMC defines a factor mechanism representing interactions among the set of network elements, the factor mechanism including a factor indicative of a correlation between a pair of network elements from the set of network elements, and dynamically calculate the probabilistic network security measure for each network element in the global Internet graph model based at least in part on the factor mechanism and any observed threat indicators related to the global Internet graph model.
This invention generally relate to apparatuses, methods, and systems for cyber security management, and more particularly, relate to cyber threat monitor and control ("CTMC") apparatuses, methods and systems.
Tonn et al. (PGPUB: US 20150242637 A1): Tonn discloses techniques for providing computer security vulnerability intelligence are disclosed. The techniques include obtaining distributable vulnerability data that includes, for each of a plurality of 
Zheng et al. (PGPUB: US 20170169230 A1): Zheng discloses a computer-implemented system is provided for visualizing and analyzing security threats in a suite of software applications. The system includes a visualization module for rendering, on a computer display, a map with components representative of the suite of software applications and relationships among the software applications. The components are displayed in a base layer of the map. The system also includes a threat modeling module configured to automatically identify one or more security threats in the suite of software applications. The threat modeling module is adapted to interact with the visualization module to graphically depict on the computer display the one or more security threats on the map in a threat modeling layer. The system further includes a security controls module configured to implement security controls for mitigating the one or more security threats identified by the threat modeling module.
However, none of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1, 8 and 14. Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434